Case: 21-10557     Document: 00516203328         Page: 1     Date Filed: 02/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 15, 2022
                                  No. 21-10557
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jason Carl Taylor,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-206-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jason Carl Taylor appeals the 96-month, within-guidelines sentence
   imposed upon his guilty plea to possession of a firearm as a felon. On appeal,
   he challenges the district court’s application of a sentence enhancement
   under U.S.S.G. § 2K2.1(b)(6)(B), which adds four levels if a defendant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10557      Document: 00516203328           Page: 2    Date Filed: 02/15/2022




                                     No. 21-10557


   “used or possessed any firearm or ammunition in connection with another
   felony offense.”       The presentence report (PSR) provided that the
   enhancement was warranted because Taylor threatened and pointed a
   shotgun at another individual. Taylor argues that the PSR lacked sufficient
   indicia of reliability and that the district court erred by relying on the PSR at
   sentencing.
          We review the district court’s factual findings for clear error. United
   States v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013). A PSR generally bears
   sufficient indicia of reliability to be considered by the sentencing judge in
   making factual determinations. United States v. Fuentes, 775 F.3d 213, 220
   (5th Cir. 2014). A “district court may properly find sufficient reliability on a
   [PSR] which is based on the results of a police investigation,” including those
   that rely on victim interviews. United States v. Vela, 927 F.2d 197, 201 (5th
   Cir. 1991); see Fuentes, 775 F.3d at 220. However, “[b]ald, conclusionary
   statements do not acquire the patina of reliability by mere inclusion in the
   PSR.” United States v. Elwood, 999 F.2d 814, 817-18 (5th Cir. 1993). If the
   PSR bears sufficient indicia of reliability, then the defendant has the burden
   of showing that the PSR is inaccurate. United States v. Zuniga, 720 F.3d 587,
   591 (5th Cir. 2013).
          Here, the information in the PSR was based on the victim’s initial call
   to police and his subsequent interview at the scene. The victim’s statements
   were corroborated in at least three ways: Taylor and his car matched the
   victim’s description, the police found a shotgun in Taylor’s car, and Taylor
   admitted that he and the victim were in a verbal altercation. While additional
   corroboration from third-party witnesses would certainly strengthen the
   indicia of reliability, we have “never held that corroboration is necessary in
   order for a factual account contained in a PSR to bear sufficient indicia of
   reliability to support its consideration at sentencing.” United States v.
   Parkerson, 984 F.3d 1124, 1129 (5th Cir. 2021), cert. denied, 2022 WL 89280



                                          2
Case: 21-10557      Document: 00516203328           Page: 3     Date Filed: 02/15/2022




                                     No. 21-10557


   (U.S. Jan. 10, 2022) (No. 20-8345). Further, although no aggravated assault
   charges were filed, Texas “prosecutors have broad discretion in deciding
   which cases to prosecute.” Neal v. State, 150 S.W.3d 169, 173 (Tex. Crim.
   App. 2004) (en banc). Because the PSR contained sufficient indicia of
   reliability and Taylor failed to present any rebuttal evidence, the district court
   was entitled to rely on the PSR at sentencing. See Zuniga, 720 F.3d at 591.
   Accordingly, the district court did not clearly err by applying the
   enhancement, see Parkerson, 984 F.3d at 1130, and the judgment of the district
   court is AFFIRMED.




                                           3